Title: From Thomas Jefferson to Alexander Hamilton, 26 January 1792
From: Jefferson, Thomas
To: Hamilton, Alexander


          
            Sir
            Philadelphia Jan. 26. 1792.
          
          It is perfectly equal to me that the 1233⅓ dollars mentioned in your letter of yesterday, be taken out of the 40,000 Dollars now desired, or not. You will observe that the two sums of 40,000 D. each are for the interval between July 1. 1790. and July 1. 1792. and that the act is to continue, even if not renewed, till the end of the next session of Congress, probably the beginning of March 1793. The heavy draughts for Outfits for the late appointments will require a new call in time for the commencement of the 3d. year of the act.—I have the honor to be with great respect Sir Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        